Batchelder, J.,
concurring in part and dissenting in part: I concur in part III of the majority opinion, as well as in part II insofar as the decision is based on federal constitutional law. I disagree, however, with the majority’s conclusion in part II of the opinion that a State constitutional claim was not sufficiently litigated to prompt an independent analysis by this court on the issue of voluntariness of the respondent’s statements. I would conclude that the prerequisites set forth in State v. Dellorfano, 128 N.H. 628, 632, 517 A.2d 1163, 1166 (1986) have been met in this case and that the respondent is therefore entitled to an independent analysis of his claim under our constitution. In my view, the majority opinion is unduly restrictive in its application of Dellorfano and its progeny.